Citation Nr: 0831576	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  06-21 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the decision to sever service connection for left 
ear hearing loss was proper. 

2.  Entitlement to service connection for a skin rash. 

3.  Entitlement to service connection for a disorder 
characterized by low back pain. 

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for gastroesophageal 
reflux disease. 

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from June 20 to 
December 12, 1989, with an additional unverified period of 
active duty for training from February 17 to March 3, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2004, May 2006, and October 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

During the course of a hearing before the undersigned 
Veterans Law Judge in July 2008, the veteran's accredited 
representative indicated that the veteran wished to withdraw 
from consideration the issues of entitlement to increased 
evaluations for service-connected tinnitus and right ear 
hearing loss.  Accordingly, those issues are no longer before 
the Board.

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of whether the decision to sever 
service connection for left ear hearing loss was proper is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The grant of service connection for left ear hearing loss (as 
part of the grant of service connection for bilateral 
defective hearing) was undebatably erroneous, in that it was 
based on an incorrect application of relevant regulatory 
criteria.


CONCLUSION OF LAW

The grant of service connection for left ear hearing loss (as 
part of the grant of service connection for bilateral 
defective hearing) was clearly and unmistakably erroneous, 
and severance thereof was proper.  38 U.S.C.A. §§ 101(24), 
106, 1131, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(a)(d), 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
October 2006, and at a Central Office hearing before the 
undersigned Veteran's Law Judge in July 2008, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2007).  
However, inasmuch as the propriety of a severance of service 
connection involves a determination as to clear and 
unmistakable error, the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).

Pursuant to applicable law and regulation, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Moreover, service connection may additionally be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, (West 
2002).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d) 
(2007).

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
"To prove the existence of clear and unmistakable error as 
set forth in 38 C.F.R. § 3.105(a), the claimant must show 
that an outcome determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000); see also Busto v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

The Court has set forth a three-part test to determine 
whether a prior decision is the product of clear and 
unmistakable error:  (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied;" (2) 
the error must be "undebatable" and of a sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made;" and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313 -14 (1992) 
(en banc)]; see also Wilson v. West, 11 Vet. App. 383, 386 
(1998).

The Court has clarified that although the same standards 
applied in the determination of clear and unmistakable error 
in a final decision are applied to a determination whether a 
decision granting service connection was the produce of clear 
and unmistakable error for the purpose of severing service 
connection, Section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  In fact. Section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," clearly contemplating the 
consideration of evidence acquired after the original grant 
of service connection.  See Daniels v. Gober, 10 Vet. App. 
474, 480 (1998).

In the present case, following a VA audiometric examination 
for compensation purposes in April 2004, it was noted that 
the veteran exhibited a mild to moderate sensorineural 
hearing loss in his right ear.  However, hearing threshold 
levels in the veteran's left ear did not meet the criteria 
for disability as per VA regulatory definition.  Nonetheless, 
in a rating decision of April 2004, the RO granted service 
connection (and a noncompensable evaluation) for bilateral 
hearing loss, essentially on the basis that service treatment 
records and a report of injury confirmed the presence of 
hearing loss following trauma on the rifle range while on 
active duty for training, and that VA examination findings 
showed Level I in the veteran's left ear.  

Significantly, following a more recent VA audiometric 
examination for compensation purposes in May 2006, it was 
once again noted that threshold levels in the veteran's left 
ear did not meet disability criteria as specified by VA 
regulation.  Accordingly, in correspondence of June 2006, it 
was proposed that service connection for hearing loss in the 
veteran's left ear be severed.  Accompanying that 
correspondence was a May 2006 rating decision noting that VA 
audiometric examinations in April 2004 and May 2006 failed to 
document the presence of "hearing loss disability" in the 
veteran's left ear as defined by pertinent VA regulation.  
That rating decision further noted that the question before 
the RO was whether the grant of service connection for left 
ear hearing loss (as part of the initial grant of service 
connection for bilateral hearing loss) represented clear and 
unmistakable error.  The RO concluded that the total evidence 
of record failed to demonstrate that hearing threshold levels 
in the veteran's left ear met the criteria for a disability 
for VA purposes, and that, consequently, the grant of service 
connection for left ear hearing loss (as part of the grant of 
service connection for bilateral hearing loss) was clearly 
and unmistakably erroneous.  Consequently, it was proposed to 
sever service connection for bilateral hearing loss.  Noted 
at the time was that clear and unmistakable errors were 
errors which were undebatable, such that it could be said 
that reasonable minds could only conclude that the previous 
decision was fatally flawed at the time it was made.  Once a 
determination is made that there was clear and unmistakable 
error in a prior decision which would change the outcome, 
that decision must be revised to conform to what the decision 
should have been.  The RO ultimately concluded that, inasmuch 
as the evidence of record revealed that the veteran's left 
ear should not have been service connected, a proposal to 
sever service connection for left ear hearing loss (as part 
of the previous grant of service connection for bilateral 
hearing loss) was appropriate.  

Significantly, during the course of the aforementioned 
correspondence in June 2006, the veteran was informed that he 
could submit medical or other evidence to show that service 
connection should not be severed, and that he could submit 
this evidence in person, through the mail, or through his 
accredited representative.  The veteran was further informed 
that the best type of evidence to submit would be a statement 
from a physician who had recently treated or examined him.  
The veteran was also informed that any evidence submitted 
should include detailed findings about his condition, and 
that he could request a personal hearing in order to present 
additional evidence or argument on his claim.  Finally, the 
veteran was informed that, if the RO did not receive 
additional evidence from him within 60 days, it would be 
assumed that he had no additional evidence and did not want a 
hearing.  Under the circumstances, the RO's decision would be 
made based on the evidence then on file.

Subsequent to the RO's June 2006 proposal to sever, the RO 
received no medical or other evidence from the veteran 
showing that service connection for left ear hearing loss 
should not be severed.  Accordingly, in a rating decision of 
October 2007, the RO severed service connection for left ear 
hearing loss, essentially on the basis that the veteran's 
left ear failed to meet the eligibility criteria for a grant 
of service connection for hearing loss.  

As is clear from the above, all of the proper administrative 
actions were undertaken by the RO prior to the severance of 
service connection for left ear haring loss.  More 
specifically, the veteran was furnished a rating which set 
forth all material facts and reasons, and was notified at his 
latest address of record of the contemplated action.  The 
veteran was additionally furnished detailed reasons therefor, 
and given 60 days within which to present additional evidence 
showing that service connection should be maintained.

Regarding the substantive aspects of the veteran's case, it 
is clear that, at the time of the original grant of service 
connection for bilateral defective hearing in April 2004, 
audiometric findings in the veteran's left ear did not meet 
the requirements for "hearing loss disability" as defined by 
VA regulation.  See 38 C.F.R. § 3.385 (2007).  That fact was 
further buttressed by a subsequent VA audiometric examination 
in May 2006, at which time it was once again noted that 
audiometric findings in the veteran's left ear were 
insufficient to meet the requirements for "hearing loss 
disability" as defined by VA regulation.  Consequently, while 
the "correct facts, as they were known at the time, were 
before the adjudicator," the appropriate regulatory 
provisions extant at the time were incorrectly applied.  This 
led to a "undebatable" error, which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Accordingly, the original grant of service connection 
for left ear hearing loss (as part of the initial grant of 
service connection for bilateral defective hearing) was 
clearly and unmistakably erroneous.  Under the circumstances, 
the severance of service connection for left ear hearing loss 
was proper.


ORDER

The severance of service connection for left ear hearing loss 
was proper.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a skin rash, a left knee disability, 
gastroesophageal reflux disease, sleep apnea, and a disorder 
characterized by low back pain.

In that regard, during the course of a hearing before the 
undersigned Veterans Law Judge in July 2008, the veteran and 
his accredited representative indicated that, since "the 
late 1990's," he had received treatment for some or all of 
the disabilities at issue at the VA Medical Center located in 
Washington, D.C.  Further indicated was that, at present, 
those records were not contained in the veteran's claims 
file.  See Transcript, p. 14.  

The Board notes that, pursuant to applicable law and 
regulation, VA is required to make reasonable efforts to 
assist a claimant in obtaining records relevant to his 
claims, whether or not those records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Significantly, in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA-
generated documents which could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Under the circumstances, the Board is of 
the opinion that all VA (and other) treatment records 
subsequent to the late 1990's should be acquired prior to a 
final adjudication of the veteran's current claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to the late 1990's, and 
particularly including any and all 
records of treatment and/or examination 
of the veteran at the VA Medical Center 
located in Washington, D.C., should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for a skin rash, a left knee disability, 
gastroesophageal reflux disease, sleep 
apnea, and a disorder characterized by 
low back pain.  Should the benefits on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in February 2008.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


